COWART, Judge.
The Public Defender has filed an Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), motion and brief representing to this court that no reversible error appears and requesting leave to withdraw as counsel for appellant. This court gave appellant thirty days within which to file a brief in his own behalf. None was filed. We have reviewed counsel’s brief and examined the record and find the appeal is without merit. Substantial, competent evidence supports appellant’s conviction of delivery of a controlled substance. State v. Dent, 322 So.2d 543 (Fla.1975); Stephenson v. State, 371 So.2d 554 (Fla. 2d DCA 1979); State v. Combs, 330 So.2d 560 (Fla. 1st DCA 1976); State v. Hubbard, 328 So.2d 465 (Fla. 2d DCA 1976).
The Public Defender’s motion to withdraw is granted and the judgment and sentence is
AFFIRMED.
COBB and SHARP, JJ., concur.